Morphy, J.,

delivered the opinion of the court.
This suit was brought on a note of hand, drawn by two of the defendants, and endorsed by the other. The defence set up was, that the note did not belong to the plaintiffs, but was the property of Wm. Ayres, the brother of one of them, who was largely indebted unto Stewart Haynes, one of the defendants, which debt was pleaded in compensation against the demand of plaintiffs; and interrogatories were put to the latter to ascertain .whether the said Wm. Ayres was not really the owner of the note, and would not receive from them the amount of it when collected. Plaintiffs’ counsel consented that the facts set forth in the interrogatories should be taken for granted, and they proceeded to trial. No proof having been administered of any sum being due by Wm. Ayres to any of the defendants, the plaintiffs had judgment, and on execution being issued, a sum of six hundred dollars was levied, by the sale of forty shares of the capital stock of the Firemen’s Insurance Company, belonging to Jacob Shaub, one of the defendants. In the mean time, Stewart Haynes having obtained in the Parish Court a judgment against Wm. Ayres, for three thousand six hundred and ■eighty dollars and eleven cents, seized the moneys made in this suit as belonging to his debtor, and took a rule on the *366plaintiffs and the sheriff, to show cause why the said moneys. should not be paid over to him in satisfaction of his judgment against Wm. Ayres. This rule being made absolute, the plaintiffs appealed.
On the trial of the rule, the plaintiffs’ attorney attempted to recall his admission of Wm. Ayres’ ownership of the note sued on, by offering his testimony to prove that, as his clients resided in New-York, where it would have been necessary to. send the interrogatories, he made the admission for the sole, purpose of preventing delay, and enabling Haynes to offer any defence which he might have to make against the plaintiffs or Wm. Ayres. The court below properly disregarded this testimony ; it could not destroy the legal effects of an admission which the attorney was competent to make. S. Haynes being a party to the suit in which this admission was made, we see no good reason why he should not be permitted to avail himself of it after the judgment, as he could have done on the trial; by the course pursued, the same result has been, reached, which he sought to obtain under his pleadings.
It is, therefore, ordered, that the judgment of the Commercial Court be affirmed, with costs.